By the Court:
1. By section 1589 of the Code of Civil Procedure, it is provided that when there is a deficiency of assets in the hands of an administrator, and when the decedent in his lifetime has conveyed any real estate with intent to defraud his creditors, the administrator may maintain an action to recover the same for the benefit of the creditors of the deceased. By section 1415, a special administrator may, for certain enumerated purposes, and “for all necessary purposes,” maintain actions and other legal proceedings, “as an administrator” By “necessary purposes” is meant purposes having in view the enforcement of the substantial rights of parties entitled to the benefits of the estate, or to have its assets applied to the satisfaction of their established claims. The duty to maintain such actions is imposed upon the administrator as being necessary, and in our opinion a similar duty is cast by section 1415 upon a special administrator.
2. Stripping the voluminous complaint of its redundant matter, it appears that the conveyance by the deceased Maume to Dundon, through which the defendants here claim, was made with intent to defraud the creditors of the grantor, and that there is a deficiency in the assets of the estate, and that some of the creditors obtained judgment against the estate within three years next before the filing *303of the complaint here; the Statute of Limitations, therefore, affords no defense to the action.
Judgment reversed and cause remanded, with directions to overrule the demurrer to the complaint.